DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Contes (PG Pub. No. US 2007/0155131 A1) in view of Kimbaras et al. (Patent document WO 2018/011618 A1, publication pdf document provided).
Regarding claim 1, Contes teaches a substrate dicing method, comprising:
forming reformed patterns (¶ 0015: modified sites 130) in a substrate (¶ 0015 & fig. 4: 130 formed in wafer 100) using a laser beam (¶ 0016: laser beam produced by 
grinding a bottom surface of the substrate to thin the substrate (¶ 0019 & fig. 6: 100 thinned by a grinding process); and 
expanding the substrate to divide the substrate into a plurality of dies (¶ 0021 & fig. 8: 100 expanded to divide 100 into plurality of dies 106).
Contes does not teach providing the focused beam for forming the second reformed pattern crossing the first reformed pattern comprises an edge focused beam.
Kimbaras teaches a method of forming reformed patterns in a substrate (p. 6 lines 21-22 & fig. 11: damaged structures, corresponding to 130 of Contes, formed in workpiece 4, corresponding to 100 of Contes) using a laser beam (col. 9 lines 8-10: laser beam produced by apparatus 1, corresponding to 132 of Contes), wherein the laser beam comprises an edge focused beam (p. 11 lines 3-5 & figs. 3, 6: laser beam with ring-shaped intensity distribution).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second reformed pattern of Contes with the edge focused beam of Kimbaras, as a means to process thicker materials without requiring an increase in laser power or number of laser beam passes per separation line, improving device performance and yield (Kimbaras, p. 5 lines 15-18).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the 
 
Regarding claim 2, Contes in view of Kimbaras teaches the method of claim 1, wherein the edge focused beam is produced by a plurality of axicon lenses (Vnagas, p. 6 lines 1-3: laser beam with ring-shaped intensity distribution produced by axicons 8 and 9).

Regarding claim 3, Contes in view of Kimbaras teaches the method of claim 2, wherein the forming reformed patterns includes focusing the edge focused beam on a position in the substrate using an objective lens (Atsumi, ¶ 0132 & fig. 21: 2E1 and/or Kimbaras, p.10 line 13 & fig. 2: 3), and the plurality of axicon lenses include a first axicon lens (Kimbaras, 8) and a second axicon lens (Vanaga, 9), the first axicon lens having a first flat surface and a first inclined surface on the first flat surface (Kimbaras, fig. 2: 8 comprises a flat top surface and inclined bottom surface), the second axicon lens provided between the first axicon lens and the objective lens (Kimbaras, fig. 2: 9 disposed between 8 and 3), and the second axicon lens having a second flat surface and a second inclined surface on the second flat surface (Kimbaras, fig. 2: 9 includes a flat bottom surface and an inclined top surface).

Regarding claim 5, Contes in view of Kimbaras teaches the method of claim 3, wherein the first inclined surface and the second inclined surface face each other (Kimbaras, fig. 2: inclined surface of 8 faces inclined surface of 9).

Regarding claim 8, Contes in view of Kimbaras teaches the method of claim 1, wherein the forming the first reformed pattern includes forming a plurality of first reformed patterns in a first direction (Contes, figs. 1 & 4 among others: severance lines 21/102 formed in a first direction), and the forming the second reformed pattern includes forming a plurality of second reformed patterns in a second direction crossing the first direction (Contes, figs. 1 & 4 among others: severance lines 21/102 formed in a second direction crossing the first direction to form IC chips 22/106).

Regarding claim 9, Contes in view of Kimbaras teaches the method of claim 1, wherein the forming the first reformed pattern is performed by a center focused beam (Contes, fig. 4: modified sites 130 formed by laser beam with focal point P).

Regarding claim 16, Contes teaches a method of fabricating a semiconductor device, comprising: 
forming a thin film (¶¶ 0003, 0011: active surface 2a including metal circuit layers) on a substrate (figs. 1-2: 2a formed on wafer 2/100); and
dicing the substrate to divide the substrate into a plurality of semiconductor chips (¶ 0020: 100 divided into a plurality of IC chips 106), the dicing the substrate including 
forming reformed patterns (¶ 0015: modified sites 130) in a substrate (¶ 0015 & fig. 4: 130 formed in wafer 100) using a laser beam (¶ 0016: laser beam produced by application device 132), 
grinding a bottom surface of the substrate to thin the substrate (¶ 0019 & fig. 6: 100 thinned by a grinding process), and 
expanding the substrate to divide the substrate into the plurality of semiconductor chips (¶ 0021 & fig. 8: 100 expanded to divide 100 into plurality of 106), and 
the forming the reformed patterns including forming a first reformed pattern in the substrate (¶¶ 0016-0018 & figs. 1-4: 130 formed along severance lines 21/102 in a first direction) and providing a focused beam (¶ 0016: focused beam provided by application device 132) to a region crossing the first reformed pattern to form a second reformed pattern in contact with the first reformed pattern (¶¶ 0016-0018 & figs. 1-4: 130 formed at a plurality of focal points P along severance lines 21 in a second direction and in contact with the first reformed pattern).
Contes does not teach providing the focused beam for forming the second reformed pattern crossing the first reformed pattern comprises an edge focused beam.
Kimbaras teaches a method of forming reformed patterns in a substrate (p. 6 lines 21-22 & fig. 11: damaged structures, corresponding to 130 of Contes, formed in workpiece 4, corresponding to 100 of Contes) using a laser beam (col. 9 lines 8-10: laser beam produced by apparatus 1, corresponding to 132 of Contes), wherein the laser beam comprises an edge focused beam (p. 11 lines 3-5 & figs. 3, 6: laser beam with ring-shaped intensity distribution).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second reformed pattern of Contes with the edge focused beam of Kimbaras, as a means to process thicker materials without requiring an increase in laser power or number of laser beam passes per separation line, improving device performance and yield (Kimbaras, p. 5 lines 15-18).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the 

Regarding claim 17, Contes in view of Kimbaras teaches the method of claim 16, wherein the thin film includes an active region and a non-active region (¶ 0011: 2a includes active region 22 and non-active region 21), the active region is near a center region of the substrate (fig. 1: at least a portion of 22 located near center of 2/100), the non-active region is in an edge region of the substrate and outside the active region (figs. 1-2: at least a portion of 21 disposed in edge region of 2 and outside 22).

Regarding claim 18, Contes in view of Kimbaras teaches the method of claim 17, wherein the active region includes a semiconductor device (¶ 0011: integrated circuit chips 22 comprise bulk semiconductor material).

Regarding claim 19, Contes in view of Kimbaras teaches the method of claim 16, wherein the first reformed pattern is formed by a center focused beam (Contes, fig. 4: modified sites 130 formed by laser beam with focal point P).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Contes in view of Kimbaras as applied to claims 1 and 16 above, and further in view of Han et al. (PG Pub. No. US 2012/0286429 A1).

Regarding claim 10, Contes in view of Kimbaras teaches the method of claim 1, wherein the first reformed pattern and the second reformed pattern are formed to have an elongated shape (Contes, fig. 5: 130 comprise an elongated shape).  Contes in view of Kimbaras further teaches dividing the substrate into a plurality of dies includes an external stress (Contes, ¶ 0021 & fig. 8: external stress creates gaps 146 between individual chips 106).
Contes in view of Kimbaras is silent to the reformed patterns include a spherical shape.
Han teaches a method of forming reformed patterns in a substrate (¶ 0048: modified regions 160, corresponding to 130 of Contes, formed in substrate material 122, corresponding to 2/100 of Contes), wherein the reformed patterns are formed to have an elongated spherical shape (¶ 0048: 160 formed with circular, oval, and/or curved shapes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the reformed patterns of Contes in view of Kimbaras with the shape of Han, as a means to facilitate breaking, fracture, or separation under mechanical pressure or stress (Han, ¶ 0048) to provide the substrate division of Contes.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 20, Contes in view of Kimbaras teaches the method of claim 16, wherein the first reformed pattern and the second reformed pattern are formed to have an elongated shape 
Contes in view of Kimbaras is silent to the reformed patterns include a spherical shape.
Han teaches a method of forming reformed patterns in a substrate (¶ 0048: modified regions 160, corresponding to 130 of Contes, formed in substrate material 122, corresponding to 2/100 of Contes), wherein the reformed patterns are formed to have an elongated spherical shape (¶ 0048: 160 formed with circular, oval, and/or curved shapes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the reformed patterns of Contes in view of Kimbaras with the shape of Han, as a means to facilitate breaking, fracture, or separation under mechanical pressure or stress (Han, ¶ 0048) to provide the substrate division of Contes.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Allowable Subject Matter
1. Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art fails to teach or clearly suggest the limitations stating:
 “the first inclined surface and the second inclined surface have an inclination angle of 51.3˚ as recited in claim 4,
“the first flat surface is spaced apart from the second inclined surface by a distance of 15 mm” as recited in claim 6, or 
“the first flat surface and the second flat surface have a diameter of 14 mm” as recited in claim 7.
Kimbaras teaches first and second axicon lenses (8, 9) including surfaces inclined with respect to an optical axis of a laser beam (p. 11 lines 25-26 & fig. 2), but is silent to inclination angles of 51.3˚ (claim 4), spacing between the first flat surface and the second inclined surface (claim 6), or diameters of first flat surface and the second flat surface (claim 7).
Wang et al. (PG Pub. No. US 2020/0302965 A1) teaches a laser optical system (¶ 0044 & fig. 1: 100) including first and second axicon lenses (101, 102), the first axicon lens having an angle of inclination of 5˚ and a diameter of 25 mm (¶ 0045), the second axicon lens having an angle of inclination of 5˚ and a diameter of 50 mm (¶ 0045), and the first and second axicon lenses spaced apart by 42-59 nm (¶ 0055).  Therefore, Wang does not teach the geometric limitations of claims 4 or 6-7.

2. Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to teach or clearly suggest the limitations stating:

Kimbaras teaches first and second axicon lenses (8, 9) including surfaces inclined with respect to an optical axis of a laser beam (p. 11 lines 25-26 & fig. 2), but is silent to inclination angles of 51.3˚ as required by claim 11.
Claims 12-15 depend on claim 11 and are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Atsumi et al. (PG Pub. No. US 2012/0223061 A1) teaches a method of forming reformed patterns in a substrate (¶ 0075: modification region, corresponding to 130 of Contes, formed in member 3, corresponding to 100 of Contes) using a laser beam (¶ 0075: laser beam produced by apparatus 2, corresponding to 132 of Contes), wherein the laser beam comprises an edge focused beam (¶ 0132 & fig. 21: in at least one embodiment, apparatus 2E includes an axicon mirror pair, which focuses at least a portion of a laser beam in an edge region of lens 2E1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894